        Case 8:19-md-02879-PWG Document 290 Filed 06/18/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                  :
                                                  :
                                                  :
 IN RE: MARRIOTT INTERNATIONAL                    :
 CUSTOMER DATA SECURITY                           : MDL No.: 19-md-2879
 BREACH LITIGATION                                :
                                                  : JUDGE GRIMM
 THIS DOCUMENT RELATES TO ALL                     :
 ACTIONS                                          :
                                                  :
                                                  :



                     NOTICE OF CHANGE OF FIRM AFFILIATION

       The undersigned, Ariana J. Tadler, one of the attorneys representing Plaintiffs in the

above-captioned matter and Court-appointed member of the Consumer Plaintiffs’ Steering

Committee (see ECF No. 238 (CMO 2 Appointing Lead Counsel, Liaison Counsel, and Steering

Committee)), and A. J. de Bartolomeo have changed law firms. Their new contact information is

as follows:

                              Ariana J. Tadler
                              A.J. de Bartolomeo
                              TADLER LAW LLP
                              One Pennsylvania Plaza
                              New York, NY 10119
                              Email: atadler@tadlerlaw.com
                              Email: ajdebartolomeo@tadlerlaw.com
                              T: 929-207-3639
                              F: 212-273-4375
         Case 8:19-md-02879-PWG Document 290 Filed 06/18/19 Page 2 of 3




Date: June 18, 2019                            Respectfully submitted,

                                               /s/ Ariana J. Tadler
                                               Ariana J. Tadler
                                               atadler@tadlerlaw.com
                                               TADLER LAW LLP
                                               One Pennsylvania Plaza
                                               New York, NY 10119
                                               T: 929-207-3639
                                               F: 212-273-4375

                                               Member of the Consumer Plaintiffs’
                                               Steering Committee and Counsel for
                                               Plaintiff Bari Vapnek,
                                               Case No. 8:18-cv-3889-PX (D. Md.)
          Case 8:19-md-02879-PWG Document 290 Filed 06/18/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June __, the foregoing Notice of Change in Firm Affiliation was

filed electronically. Notification of this filing will be sent to all parties via the Court’s CM/ECF

system.



                                                                   /s/ Ariana J. Tadler
                                                                   Ariana J. Tadler
